McCRAY, J.
Sophia Drapko brought an action against the United American Lines, Inc., in the Montgomery Common Pleas seeking to recover $2995 damages for injuries, claimed to have been sustained by her on one of the corporations’ steamships enroute to New York City from Hamburg, Germany.
On July 2, 1925, a summons was issued the return of which showed that a true copy thereof had been handed “to George J. Steiger and M. K. Mackevich, as agents,” the president *207and other chief officers not being found in the county. The corporation appeared for the purpose of objecting to the jurisdiction and the motion asked that the service of summons be quashed.
Attorneys — W. S. Rhotehamel, for Drapko; Brown & Frank, for Company; all of Dayton.
An affidavit of the treasurer of the corporation set forth that the American Line United Inc. is a Delaware corporation and is not qualified to do business in Ohio; that it has no office in the state of Ohio. Machevich’s deposition showed that he was only the agent to keep the steamship tickets in order; that he is furnished for the purpose of delivery to customers, folders and pictures, sailing lists, price lists; and directions for different tours. The Common Pleas Court on the hearing of the corporation’s motion, held:
1. The two questions involved are whether or not the defendant was doing business in Ohio and whether there was legal service made upon Mackevich, as managing agent within the meaning of 11290 GC., which provides that when the defendant is a foreign corporation having a managing agent in this state, service may be made upon such agent.
2. Unless a foreign corporation is engaged in business within the state, it is not brought within the state by the presence of its agents.
3. The testimony of Mackevich that he “was an authorized agent attending to this and presumably matters of a kindred nature, undertaking to act for and represent the company, negotiating for it;” clearly shows that the corporation was “here” and could be served.
4. The appointment of Mackevich to act as agent, carried with it the implied authority to accept service and he exercised the powers which the evidence shows he did very promptly by placing the summons where it would receive competent attention of authorized attorneys.
5. He is there doing business for it and so manages its business. Such person is in every sense of the words used in the statute “a managing agent.” C. & O. Ry. Co. v. Newman, 160 App. 156; Isrel v. Champion Shoe Mach. Co., 25 N. P. n.s. 507; 3 Abs. 512.
6. If the defendant could be sued only in the state of Delaware, this would be, in many cases, a serious obstruction to litigation.
7. The defendant would enjoy the benefits of selling passage upon its vessels without subjecting itself to the burdens incident to doing business in the respective states.
8. The defendant was doing business in Ohio, and a managing agent here was served with process so as to give the court jurisdiction.
Motion overruled.